Exhibit 10.2


CONSULTING AGREEMENT
(2014)
 
This CONSULTING AGREEMENT (2014) (the “Agreement”) effective as of April 1, 2014
(“Effective Date”), by and between Eos Petro, Inc., a Nevada corporation, with
its principal offices located at 1999 Avenue of the Stars, Suite 2520, Los
Angeles, California 90067 (the “Company”) and Mark Bitter, an individual with
the principal address located 1050 Phillips Park Drive, Mt. Pleasant,
SC  29464  (“Consultant”). The Company and Consultant are each a “Party” to this
Agreement and are sometimes collectively referred to as the “Parties.”
 
WHEREAS the Company desires to engage Consultant to furnish certain advice
regarding business and financing activities of the Company (the “Services”), and
Consultant is willing and able to perform such Services on behalf of the Company
for the consideration and on the terms and conditions set forth below in this
Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties, intending to be legally bound,
hereby agree as follows:
 
1.           Term. The Company hereby engages Consultant as an independent
contractor, and Consultant hereby agrees to be so engaged, to provide Services
related to the Company.  Unless earlier terminated as provided in this
Agreement, the term of this Agreement shall be for twelve (12) months commencing
from the Effective Date.  The applicable term of this Agreement is referred to
herein as the “Term.”
 
2.           Services.  The Services to be provided by Consultant pursuant to
the terms of this Agreement are such matters relating to the business and
financial affairs of the Company as the executive officers of the Company shall
from time to time reasonably request.
 
3.           Work Product.  Consultant acknowledges and agrees that all right,
title and interest in and to the product of all work performed by Consultant
pursuant to this Agreement (the “Work Product”) shall belong to and shall upon
its creation become the exclusive property of the Company.  All Work Product
shall be deemed a “work made for hire” to the full extent of that doctrine under
the laws of the United States of America and of all foreign nations having the
same or a similar law or doctrine. Further, Consultant hereby irrevocably and in
perpetuity assigns all of its right, title and interest in and to all Work
Product. Consultant covenants and agrees to timely execute upon the Company’s
written demand any and all documents necessary or appropriate to confirm,
perfect and protect the Company’s rights as owner in and to all Work
Product.  In the event that Consultant wrongfully refuses or is unable to
execute any such documents. Consultant hereby irrevocably appoints the Company
as Consultant’s attorney-in-fact with power and authority to execute any such
documents on behalf of and in the name and place of Consultant, which power is
coupled with an interest
 
4.           Independent Contractor Relationship.  The Parties acknowledge and
agree that Consultant is an independent contractor and not an employee, agent,
broker, dealer, joint venturer or partner of the Company.  Consultant and the
Company intend that Consultant is not an employee for state or federal tax
purposes.  Consultant has no authority to represent itself as an agent or
employee of the Company or to obligate, bind or commit the Company to any
agreement, arrangement, proposal, partnership, transaction or opportunity
(collectively, an “Opportunity”) without the prior written approval of the
Company’s Chief Executive Officer or Board of Directors.
 

 
-1-

--------------------------------------------------------------------------------

 



5.           Compensation.   In consideration for Consultant entering into and
performing the Services under this Agreement, Consultant shall receive during
the Term (collectively referred to herein as the “Compensation”):
 
(i)           A signing bonus of $2,500.00, which Consultant acknowledges he has
already received from the Company on or prior to the date of this Agreement.
 
(ii)           The Warrant to Purchase 20,000 Shares of Common Stock of Eos
Petro, Inc. attached hereto as Exhibit A (the “Warrant”). The Warrants shall be
subject to the Lock-Up/Leak-Out attached hereto as Exhibit B and have the
Piggyback Registration Rights set forth in the agreement attached hereto as
Exhibit C.
 
(iii)           Upon the closing and public announcement by the Company (through
filing of a public disclosure document with the Securities and Exchange
Commission) of the first Financing of the Company after the Effective Date
hereof, the Company shall pay to Consultant a one-time fee of $17,500.00 (the
“Consulting Payment”). No such Consulting Payment shall be due by the Company
unless and until the Company receives the total funds from the closing of a
qualifying Financing. For purposes of this Agreement, a “Financing” shall mean
any transaction or series or combination of transactions, other than in the
ordinary course of trade or business, whereby, directly or indirectly, Company
receives new debt, hybrid or equity capital or any similar transaction, in an
amount of $1,000,000 or more. For the avoidance of doubt, the Parties hereby
acknowledge that the Consulting Payment is only a one-time payment, and after
made upon the occurrence of the Financing, no additional Compensation shall be
owed to Consultant for any subsequent Financings.
 
Consultant and its advisors, if any, have been afforded the opportunity to ask
questions of the Company, and the Consultant has sought such accounting, legal
and tax advice as it has considered necessary to make an informed decision with
respect to Consultant’s Compensation.  The Consultant understands that it (and
not the Company) shall be responsible for its own tax liabilities and any tax
reporting obligations that may arise as a result of receiving such Compensation.
 
Consultant hereby represents and warrants that the Warrant, and all shares
issuable thereunder, is being acquired for the account of Consultant for
investment and not with a view to, or for resale in connection with, the
distribution thereof and that Consultant has no present intention of
distributing or reselling the Warrant or the shares issuable thereunder, all
except as in compliance with applicable securities laws, and that Consultant is
an “accredited investor” within the meaning of Rule 501(a) of Regulation D
promulgated under the Securities Act of 1933, as amended.
 
Simultaneously with the execution of this Agreement, and as a condition to the
issuance and delivery of the Warrant, Consultant and Company shall sign and
deliver the Lock-Up/Leak-Out Agreement attached hereto as Exhibit B and the
Registration Rights Agreement attached hereto as Exhibit C.
 
6.           Expenses.  The Company agrees to reimburse Consultant for all
actual and reasonable out-of-pocket expenses incurred in connection with the
performance of Services and that have been pre-approved in writing by the Chief
Executive Officer or the Board of Directors of the Company.  Consultant agrees
that it is solely responsible for and will indemnify, defend, and hold the
Company harmless from, any actions, proceedings, claims or demands for the
payment of any taxes, interest, penalties, levies or assessments applicable to
the expenses reimbursed under this Agreement.
 
7.           Special Skill and Time Devoted to Services.   This Agreement is a
personal services agreement and calls for all Services to be performed
exclusively by Consultant or designees of Consultant as shall be approved in
advance by the Company.  Consultant represents and warrants that it has the
special skill
 

 
-2-

--------------------------------------------------------------------------------

 


and professional competence, expertise and experience to perform the Services
and that it, and such designees thereof as shall be approved by the Company,
will perform the Services on behalf of Consultant.  Consultant shall be solely
and exclusively responsible for the performance of Services by, and for
compensating, any designees appointed by Consultant pursuant to this Paragraph
7.  Consultant retains the right to perform services for other parties while
this Agreement is in effect, except that Consultant shall not perform services
that would in any way interfere with the performance of the Services described
herein, as more fully set forth in Representations and Warranties of Consultant
in Paragraph 11(i) hereof.  Consultant agrees to devote such time to the
business of the Company as is reasonably necessary to provide the Services and
to perform the Services in a diligent, efficient, competent and skillful manner
commensurate with the highest standards of its profession. Consultant agrees to
comply with all applicable federal, state, and local laws and regulations. If,
by any act of negligence or gross or willful misconduct, Consultant violates any
such laws or regulations, Consultant agrees to indemnify and hold harmless from
and against any claim, demand, right, damage, debt, liability, action, cause of
action, cost or expense, including attorneys’ fees actually paid or incurred,
arising out of such violation.
 
8.           Termination of Term or Engagement.  Consultant’s engagement
hereunder shall terminate immediately upon the dissolution of the Company or
death of Consultant or upon termination of the Term.  Each Party may terminate
the Term at any time, with or without reason, upon thirty (30) calendar days’
written notice to the other Party; provided, however, that: (i) in the event of
any breach or threatened breach of this Agreement by Consultant, the Company may
terminate this Agreement with immediate effect upon delivery of written notice
to Consultant; (ii) if this Agreement expires or terminates before the
occurrence of a qualifying Financing, the Company’s obligation to pay the
Consulting the Compensation upon completion of the next Financing, as set forth
in Section 5(iii) above, shall survive.
 
9.           Confidential Information.  “Confidential Information” means:   (i)
any information disclosed by the Company to Consultant, either directly or
indirectly, in writing, orally or by inspection of tangible objects that has
been designated by the Company as “confidential,” either in writing or orally,
prior to, at or promptly after the time of disclosure, or that Consultant
clearly understands by the nature of the information to be confidential,
proprietary information of the Company; and (ii) any information obtained or
derived by Consultant, directly or indirectly, through inspection, examination,
review or analysis of the such information.  Confidential Information may also
include information of a third party that is in the possession of the Company
and is disclosed to Consultant.  Confidential Information does not include
information: (x) that is or becomes publicly known without any breach of this
Agreement; or (y) that is independently developed by Consultant without use of
any Confidential Information (Consultant shall bear the burden of establishing
the applicability of this exception by competent evidence).
 
Consultant shall not, without the prior written consent of the Company:  (a) use
Confidential Information for any purpose other than to perform the Services; (b)
disclose Confidential Information to any third party other than to those
representatives of Consultant: (i) who need access to Confidential Information
to assist Consultant perform the Services; and (ii) who have agreed in writing
to be bound by this Agreement; (c) reverse engineer the function or mechanism of
any Confidential Information; (d) make any copies of Confidential Information;
(e) enter into a transaction with any third party, the existence of or
opportunity for which was first disclosed by the Company to Consultant as
Confidential Information; or (f) remove any
Confidential  Information  Company’s  premises.  Immediately  upon  termination  of
the Term, Consultant shall return to the Company and delete from any personal
computer or other device all originals and all copies of any Company property,
Confidential Information, and all materials, documents, notes, manuals, computer
disks, computers or lists containing or embodying Confidential Information, or
relating directly or indirectly to the business of
Company,  which  are  in  Consultant’s  possession  or  control.
Consultant  specifically acknowledges that the Company’s possession of its
Confidential Information gives the Company a competitive advantage over other
companies or persons who do not possess such Confidential Information, and
therefore, that any disclosure to or use of Confidential Information by persons
not engaged by the Company or who are not authorized by the Company to receive
or use the information will cause harm to the Company and provides such persons
an unfair competitive advantage which they would not have had without the use of
having obtained access to such Confidential Information.
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
Consultant further acknowledges and agrees that certain or all of the
Confidential Information may be deemed “material, non-public information” under
applicable federal and state securities laws, rules and regulations.  Consultant
acknowledges that it is aware that United States securities laws would prohibit
any person who has material non-public information about a company from
purchasing or selling, directly or indirectly, securities of such company
(including entering into hedge transactions involving such securities), or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell such
securities.  Consultant will not use or permit any third party to use any
Confidential Information in contravention of United States securities laws.
Consultant will not purchase, sell, trade, transfer or otherwise transact in the
Company’s securities while in possession of any Confidential Information.
 
10.           Injunctive Relief.  Consultant agrees that its violation or
threatened violation of any of the provisions of Paragraph 9 of this Agreement
shall cause immediate and irreparable harm to the Company. In the event of any
breach or threatened breach of any of said provisions, Consultant consents to
the entry of preliminary and permanent injunctions by a court of competent
jurisdiction prohibiting Consultant from any violation or threatened violation
of such provisions and compelling Consultant to comply with such provisions.
This Paragraph 10 shall not affect or limit, and the injunctive relief provided
in this Paragraph 10 shall be in addition to, any other remedies available to
the Company at law or in equity or in arbitration for any such violation by
Consultant.
 
11.           Representations and Warranties.
 
(i)           Consultant represents, warrants, covenants and agrees that: (1) it
is not a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”)
and that it is not engaged in the securities brokerage business; (2) the
Consultant provides consulting advisory services; (3) the services rendered by
it under this Agreement do not and will not be of the nature of services that
require Consultant to be registered with FINRA or otherwise registered or
licensed as a broker-dealer; (4) it has a right to enter into this Agreement;
(5) it is not a party to any agreement or understanding, oral or written, which
would prohibit, or interfere with, performance of his obligations under this
Agreement; (6) it will not use in the performance of its obligations hereunder
any proprietary information of any other party which it is legally prohibited
from using; (7) it has disclosed to the Company any other agreements and/or
circumstances which Consultant recognizes or with the exercise of reasonable
care should recognize, create any actual or potential conflicts of interest
between such other agreement or circumstance, on the one hand, and Consultant’s
performance of its obligations under this Agreement, on the other hand; and (8)
it agrees to act in the best interests of the Company and do or perform no act
that could potentially injure the Company’s business, prospects, interests or
reputation.
 
(ii)           The Company represents, warrants and agrees that it has full
power and authority to execute and deliver this Agreement and perform its
obligations hereunder.  The Company further represents, warrants and agrees that
this Agreement: (1) has been duly authorized by its Board of Directors and no
other corporate action is required of the Company to enter into this Agreement
and perform its obligations hereunder; (2) does not require the consent of any
third party; and (3) does not violate any law, regulation, rule or material
agreement, mortgage, bond, pledge, note or other instrument to which it or its
properties are bound.
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
12.           Company Information.  The Company recognizes and confirms that, in
advising the Company and in fulfilling its engagement hereunder, the Consultant
will use and rely on data, material and other information furnished to the
Consultant by the Company.  The Company acknowledges and agrees that in
performing its services under this engagement, the Consultant may rely upon the
data, material and other information supplied by the Company without
independently verifying the accuracy, completeness or veracity of same.  In
addition, in the performance of its services, the Consultant may look to such
others for such factual information, economic advice and/or research upon which
to base its advice to the Company hereunder as the Consultant shall in good
faith deem appropriate.  The Parties further acknowledge that the Consultant
undertakes no responsibility for the accuracy of any statements to be made by
Company management contained in press releases or other communications,
including, but not limited to, filings with the Securities and Exchange
Commission.
 
13.           Notices.                      Any notice, consent or any other
communication required under the provisions of this Agreement shall be given in
writing and sent or delivered by hand, overnight courier or messenger service,
against a signed receipt or acknowledgment of receipt, or by registered or
certified mail, return receipt requested, or telecopier or similar means of
communication if receipt is acknowledged or if transmission is confirmed by mail
as provided in this Paragraph 13, to the parties at their respective addresses
set forth at the beginning of this Agreement or by fax to the Company at (310)
277-0591 or via email to Consultant at mark.j.bitter1@gmail.com, with notice to
the Company being sent to the attention of the individual who executed this
Agreement on behalf of the Company.  Either Party may, by like notice, change
the person, address or telecopier number to which notice is to be sent.
 
14.           Consultant’s Liability and Indemnification.  In the absence of
gross negligence or willful misconduct on the part of the Consultant or the
Consultant’s material breach of this Agreement, the Consultant shall not be
liable to the Company or to any officer, director, employee, agent,
representative, stockholder or creditor of the Company for any action or
omission of the Consultant or any of its officers, directors, employees, agents,
representatives or stockholders in the course of, or in connection with,
rendering or performing any services hereunder.  Should the Consultant be found
liable for any acts or omissions, the liability of the Consultant pursuant to
this Agreement shall be limited to the aggregate fees received by the Consultant
hereunder, which shall not include any liability for incidental, consequential
or punitive damages.
 
15.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal law of the State of California without regard to
the conflicts of laws principles thereof.  The Parties hereby agree that any
suit or proceeding arising directly and/or indirectly pursuant to or under this
Agreement shall be brought solely in a federal or state court located in the
County of Los Angeles, State of California.  By its execution hereof, each Party
hereby covenants and irrevocably submits to the in personam jurisdiction of the
federal and state courts located in the County of Los Angeles, State of
California and agrees that any process in any such action may be served upon it
personally, or by certified mail or registered mail upon it or its agent, return
receipt requested, with the same full force and effect as if personally served
upon it.  Each Party waives any claim that any such jurisdiction is not a
convenient forum for any such suit or proceeding and any defense or lack of in
personam jurisdiction with respect thereto.  In the event of any such action or
proceeding, the party prevailing therein shall be entitled to payment from the
other party hereto of its reasonable counsel fees and disbursements in an amount
judicially determined.
 
16.           Severability.  If any term, covenant or condition of this
Agreement or the application thereof to any party or circumstance shall, to any
extent, be determined to be invalid or unenforceable, the remainder of this
Agreement, or the application of such term, covenant or condition to parties or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby and each term, covenant or condition of this
Agreement shall be valid and be enforced to the fullest extent permitted by law,
and any court or arbitrator having jurisdiction may reduce the scope of any
provision of this Agreement so that it complies with applicable law.
 
 
 
-5-

--------------------------------------------------------------------------------

 
 
17.           Entire Agreement.  This Agreement constitutes the entire agreement
and understanding of the Company and Consultant as to the subject matter hereof,
superseding all prior written or prior or contemporaneous oral understandings or
agreements including any previous agreements, or understandings with respect to
the subject matter covered in this Agreement.  This Agreement may not be
modified or amended, nor may any right be waived, except by a writing which
expressly refers to this Agreement, states that it is intended to be a
modification, amendment or waiver and is signed by both Parties in the case of a
modification or amendment or by the Party granting the waiver.  No course of
conduct or dealing between the Parties and no custom or trade usage shall be
relied upon to vary the terms of this Agreement.  The failure of a Party to
insist upon strict adherence to any term of this Agreement on any occasion shall
not be considered a waiver or deprive that Party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.
 
18.           Assignment, Successors and Assigns.  Consultant has no right to
assign, delegate, or otherwise transfer this Agreement, or any of Consultant’s
rights, duties, or any other interests in this Agreement to any party, and any
purported assignment will be null and void.  The Company may, without notice to
Consultant and without Consultant’s prior consent or approval, assign, delegate,
and transfer its rights and obligations under this Agreement to any successor
corporation or entity which continues the business of the Company or a
substantial portion thereof.  This Agreement will inure to and be binding upon
each of the Parties and their respective legal representatives, heirs,
successors, and permissible assigns, but this provision is not intended to
modify the restrictions on assignment by Consultant set forth above.  Without
limitation on the foregoing, the Company shall have the right to assign or
transfer any of its rights hereunder.
 
19.           Headings.  The headings in this Agreement are for convenience of
reference only and shall not affect in any way the construction or
interpretation of this Agreement.
 
20.           Waivers.  No delay or omission to exercise any right, power or
remedy accruing to either party hereto shall impair any such right, power or
remedy or shall be construed to be a waiver of or an acquiescence to any breach
hereof.  No waiver of any breach hereof shall be deemed to be a waiver of any
other breach hereof theretofore or thereafter occurring.  Any waiver of any
provision hereof shall be effective only to the extent specifically set forth in
an applicable writing.  All remedies afforded to either Party under this
Agreement, by law or otherwise, shall be cumulative and not alternative and
shall not preclude assertion by such Party of any other rights or the seeking of
any other rights or remedies against any other Party.
 
21.           Representation by Counsel.  Each Party has had the opportunity to
be represented by and have its legal counsel review and seek to revise this
Agreement, and this Agreement therefore shall not be interpreted against any
Party as the drafter.
 
22.           Execution.  This Agreement may be executed in two or more
counterparts, each of which shall be an original, but all of which shall
constitute one and the same instrument.  Facsimile, PDF or other electronic
signatures shall be accepted by the Parties as originals.
 
IN WITNESS WHEREOF, the Parties have executed this Consulting Agreement (2014)
as of the date first above written.
 
 
Company:
 
EOS PETRO, INC.
 
By: /s/ Nikolas Konstant
Nikolas Konstant, President


 
Consultant:
 
Mark Bitter
 
By: /s/ Mark Bitter
Mark Bitter, an individual
 
 
 
-6-

--------------------------------------------------------------------------------

 


 
EXHIBIT A


THIS WARRANT AND THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THE SECURITIES UNDER THE ACT OR AN OPINION OF
COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.
 


 
Warrant No. ___________
 
April 1, 2014 (“Issue Date”)
 


EOS PETRO, INC.
 
WARRANT TO PURCHASE COMMON STOCK
 
****20,000 Shares of Common Stock****
 
THIS WARRANT CERTIFIES THAT, for value received, Mark Bitter or registered
assigns (the “Holder”), is entitled to subscribe for and purchase from Eos
Petro, Inc., a Nevada corporation (the “Company”), up to and including the
number of fully paid and nonassessable shares of common stock, par value $0.0001
per share (the “Common Stock”) of the Company set forth above, at the exercise
price of $6.00 per share ( the “Warrant Exercise Price”) (and as adjusted from
time to time pursuant to Section III hereof), at any time or from time to time
from and after May 1, 2014 (the “Vesting Date”) and prior to or upon May 1, 2017
(the “Expiration Date”), subject to the provisions and upon the terms and
conditions hereinafter set forth:
 
I.      Method of Exercise; Cash Payment; Issuance of New Warrant.
 
A.         Subject to the provisions of this Warrant, the purchase right
represented by this Warrant may be exercised by the Holder hereof, in whole or
in part and from time to time at any time from and after the Vesting Date, at
the election of the Holder hereof, by the surrender of this Warrant (with the
notice of exercise substantially in the form attached hereto as Exhibit A duly
completed and executed) at the principal executive offices of the Company and
accompanied by payment to the Company, by wire transfer to an account designated
by the Company, of an amount equal to the then applicable Warrant Exercise Price
multiplied by the number of Warrant Shares then being purchased.
 
B.         The person or persons in whose name(s) any certificate(s)
representing the shares of the Company’s capital stock to be issued upon
exercise of this Warrant (the “Warrant Shares”) shall be deemed to have become
the holder(s) of record of, and shall be treated for all purposes as the record
holder(s) of, the shares represented thereby (and such shares shall be deemed to
have been issued) immediately prior to the close of business on the date or
dates upon which this Warrant is exercised.  In the event of any exercise of the
rights represented by this Warrant, certificates for the Warrant Shares so
purchased shall be delivered to the Holder hereof as soon as possible and in any
event within twenty (20) days after such exercise and, unless this Warrant has
been fully exercised or expired, a new warrant having the same terms as this
Warrant and representing the remaining portion of such shares, if any, with
respect to which this Warrant shall not then have been exercised shall also be
issued to the Holder hereof as soon as possible and in any event within such
20-day period.
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
II.                 Reservation of Shares.   During the period within which the
rights represented by this Warrant may be exercised, the Company will at all
times have authorized, and reserved for the purpose of the issuance upon
exercise of the purchase rights evidenced by this Warrant a sufficient number of
shares of its capital stock to provide for the exercise of the rights
represented by this Warrant.
 
III.            Adjustment of Warrant Exercise Price and Number of Shares. The
number and kind of securities purchasable upon the exercise of this Warrant and
the Warrant Exercise Price shall be subject to adjustment to the nearest whole
share (one-half and greater being rounded upward) and nearest cent (one-half
cent and greater being rounded upward) from time to time upon the occurrence of
certain events, as follows.  Each of the adjustments provided by the
subsections below shall be deemed separate adjustments and any adjustment of
this Warrant pursuant to one subsection of this Section III shall preclude
additional adjustments for the same event or transaction by the remaining
subsections.
 
A.      Reclassification.  In case of any reclassification or change of
securities of the class issuable upon exercise of this Warrant (other than a
change in par value, or from par value to no par value, or from no par value to
par value, or as a result of a subdivision or combination) into the same or a
different number or class of securities, the Company shall duly execute and
deliver to the Holder of this Warrant a new warrant (in form and substance
reasonably satisfactory to the Holder of this Warrant), so that the Holder of
this Warrant shall thereafter be entitled to receive upon exercise of this
Warrant, at a total purchase price not to exceed that payable upon the exercise
of the unexercised portion of this Warrant, and in lieu of the shares of Common
Stock theretofore issuable upon exercise of this Warrant, the kind and amount of
shares of stock, other securities, money and property receivable upon such
reclassification or change by a holder of the number of shares then purchasable
under this Warrant.  The Company shall deliver such new warrant as soon as
possible and in any event within 20 days after such reclassification or
change.  Such new warrant shall provide for adjustments that shall be as nearly
equivalent as may be practicable to the adjustments provided for in this Section
III.  The provisions of this subparagraph (A) shall similarly apply to
successive reclassifications or changes.
 
B.      Stock Splits or Combination of Shares.  If the Company at any time while
this Warrant remains outstanding and unexpired shall subdivide (by stock split)
or combine (by reverse stock split) its outstanding shares of capital stock of
the class into which this Warrant is exercisable, the Warrant Exercise Price
shall be proportionately decreased in the case of a subdivision or increased in
the case of a combination, effective at the close of business on the date the
subdivision or combination becomes effective and the number of shares of Common
Stock issuable upon exercise of this Warrant shall be proportionately increased
in the case of a subdivision or decreased in the case of a combination, and in
each case to the nearest whole share, effective at the close of business on the
date the subdivision or combination becomes effective.  The provisions of this
subparagraph (B) shall similarly apply to successive subdivisions or
combinations of outstanding shares of capital stock into which this Warrant is
exercisable.
 
C.      Common Stock Dividends.  If the Company at any time while this Warrant
is outstanding and unexpired shall pay a dividend with respect to Common Stock
payable in Common Stock, then (i) the Warrant Exercise Price shall be adjusted,
from and after the date of determination of stockholders entitled to receive
such dividend or distribution (the “Record Date”), to that price determined by
multiplying the Warrant Exercise Price in effect immediately prior to such date
of determination by a fraction (A) the numerator of which shall be the total
number of shares of Common Stock outstanding immediately prior to such dividend
or distribution, and (B) the denominator of which shall be the total number of
shares of Common Stock outstanding immediately after such dividend or
distribution and (ii) the number of shares of Common Stock issuable upon
exercise of this Warrant shall be proportionately adjusted, to the nearest whole
share, from and after the Record Date by multiplying the number of shares of
Common Stock purchasable hereunder immediately prior to such Record Date by a
fraction (A) the numerator of which shall be the total number of shares of
Common Stock outstanding immediately after such dividend or distribution, and
(B) the denominator of which shall be the total number of shares of Common Stock
outstanding immediately prior to such dividend or distribution.  The provisions
of this subparagraph (C) shall similarly apply to successive Common Stock
dividends by the Company.
 
 
 
-8-

--------------------------------------------------------------------------------

 
 
IV.           Notice of Adjustments.  Whenever the Warrant Exercise Price or the
number of shares of Common Stock purchasable hereunder shall be adjusted
pursuant to Section III above, the Company shall deliver a written notice,
setting forth, in reasonable detail, the event requiring the adjustment, the
amount of the adjustment, the method by which such adjustment was calculated,
and the Warrant Exercise Price and the number of shares of Common Stock
purchasable hereunder after giving effect to such adjustment, and shall use
commercially reasonable efforts to cause copies of such notice to be delivered
to the Holder of this Warrant within twenty (20) days after the occurrence of
the event resulting in such adjustment at such Holder’s last known address in
accordance with Section IX hereof.
 
V.           Fractional Shares.  No fractional shares will be issued in
connection with any exercise hereunder, but in lieu of such fractional shares,
the number of shares of Common Stock to be issued shall be rounded up to the
nearest whole number.
 
VI.      Compliance with Securities Act of 1933; Transfer of Warrant or Shares.
 
A.      Compliance with Securities Act of 1933.  The Holder of this Warrant, by
acceptance hereof, agrees that this Warrant, the Warrant Shares and the capital
stock issuable upon conversion of the Warrant Shares (collectively, the
“Securities”) are being acquired for investment and that such holder will not
offer, sell, transfer or otherwise dispose of the Securities except under
circumstances which will not result in a violation of the Securities Act of
1933, as amended (the “Securities Act”) and any applicable state securities
laws.  Upon exercise of this Warrant, unless the Warrant Shares being acquired
are registered under the Securities Act and any applicable state securities laws
or an exemption from such registration is available, the Holder hereof shall
confirm in writing that the Warrant Shares so purchased are being acquired for
investment and not with a view toward distribution or resale in violation of the
Securities Act and shall confirm such other matters related thereto as may be
reasonably requested by the Company.  The Warrant Shares (unless registered
under the Securities Act and any applicable state securities laws) shall be
stamped or imprinted with a legend in substantially the following form:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THE SECURITIES UNDER THE ACT OR EVIDENCE SATISFACTORY TO THE CORPORATION THAT
SUCH REGISTRATION IS NOT REQUIRED.
 
Such legend shall be removed by the Company, upon the request of a Holder, at
such time as the restrictions on the transfer of the applicable security shall
have terminated.
 
B.      Transferability of the Warrant.  Notwithstanding anything herein to the
contrary, the Warrants shall be transferable to any other person with the prior
written consent of the Company, which shall not be unreasonably withheld.
 
C.      Method of Transfer.  With respect to any offer, sale, transfer or other
disposition of the Securities, the Holder hereof shall prior to such offer,
sale, transfer or other disposition:
 
(i)            surrender this Warrant or certificate representing Warrant Shares
at the principal executive offices of the Company or provide evidence reasonably
satisfactory to the Company of the loss, theft or destruction of this Warrant or
certificate representing Warrant Shares and an indemnity agreement reasonable
satisfactory to the Company,
 
 
 
-9-

--------------------------------------------------------------------------------

 
 
(ii)            pay any applicable transfer taxes or establish to the
satisfaction of the Company that such taxes have been paid,
 
(iii)            deliver a written assignment to the Company in substantially
the form attached hereto as Exhibit B or appropriate stock power duly completed
and executed prior to transfer, describing briefly the manner thereof, and
 
(iv)            deliver evidence, including a written opinion of such Holder’s
counsel if reasonably requested by the Company, to the effect that such offer,
sale, transfer or other disposition may be effected without registration or
qualification (under the Securities Act as then in effect and any applicable
state securities law then in effect) of the Securities.
 
           As soon as reasonably practicable after receiving the items set forth
above, the Company shall notify the Holder that it may sell, transfer or
otherwise dispose of the Securities, all in accordance with the terms of the
notice delivered to the Company.  If a determination has been made pursuant to
this Section VI.C. that the opinion of counsel for the Holder or other evidence
is not reasonably satisfactory to the Company, the Company shall so notify the
Holder promptly with details of such determination.  Notwithstanding the
foregoing, the Securities may, as to such federal laws, be offered, sold or
otherwise disposed of in accordance with Rule 144 under the Securities Act if
the Company satisfied the provisions thereof and provided that the Holder shall
furnish such information as the Company may reasonably request to provide a
reasonable assurance that the provisions of Rule 144 have been satisfied.  Each
certificate representing this Warrant or Warrant Shares thus transferred (except
a transfer pursuant to Rule 144 or an effective registration statement) shall
bear a legend as to the applicable restrictions on transferability in order to
ensure compliance with applicable federal and state securities laws, unless in
the aforesaid opinion of counsel to the Holder and to the reasonable
satisfaction of the Company, such legend is not required in order to ensure
compliance with such laws.  Upon any partial transfer of this Warrant, the
Company will issue and deliver to such new holder a new warrant (in form and
substance similar to this Warrant) with respect to the portion transferred and
will issue and deliver to the Holder a new warrant (in form and substance
similar to this Warrant) with respect to the portion not transferred as soon as
possible and in any event within 20 days after such transfer.
 
VII.           No Rights as Shareholders; Information.  Prior to exercise of
this Warrant, the  Holder of this Warrant, as such, shall not be entitled to
vote the Warrant Shares or receive dividends on or be deemed the holder of such
shares, nor shall anything contained herein be construed to confer upon the
Holder of this Warrant, as such, any of the rights of a shareholder of the
Company or any right to vote for the election of directors or upon any matter
submitted to shareholders at any meeting thereof, or to receive notice of
meetings, or to receive dividends or subscription rights or otherwise until this
Warrant shall have been exercised and the shares of Common Stock purchasable
upon the exercise hereof shall have become deliverable, as provided herein.
Holder of this Warrant shall be granted certain piggyback registration rights,
as further set forth in a Registration Rights Agreement executed between the
parties on or prior to the Issue Date.
 
VIII.           Modification and Waiver; Effect of Amendment or Waiver.  This
Warrant and any provision hereof may be modified, amended, waived, discharged or
terminated only by an instrument in writing, designated as an amendment to this
Warrant and executed by a duly authorized officer of the Company and the Holder
of this Warrant.  Any waiver or amendment effected in accordance with this
Section VIII shall be binding upon the Holder, each future holder of this
Warrant or of any shares purchased under this Warrant (including securities into
which such shares have been converted) and the Company.
 
 
 
-10-

--------------------------------------------------------------------------------

 
 
IX.      Notices.  Any notice, request, communication or other document required
or permitted to be given or delivered to the Holder hereof or the Company shall
be in the manner set forth in the Note Purchase Agreement.
 
X.      Reorganizations.  In case of any reorganization of the Company, or in
case of the consolidation or merger of the Company with or into any other legal
entity (other than a merger or consolidation in which the Company is the
continuing legal entity) or of the sale of the properties and assets of the
Company as, or substantially as, an entirety to any other legal entity
(collectively, "Reorganizations"), each Warrant shall after such Reorganization
be exercisable, upon the terms and conditions specified in this Warrant
Certificate, for the stock or other securities or property (including cash) to
which a holder of the number of Common Shares purchasable (at the time of such
Reorganization) upon exercise of such Warrant would have been entitled upon such
Reorganization if such Warrant had been exercised in full immediately prior to
such Reorganization; and in any such case, if necessary, the provisions set
forth in this Section X with respect to the rights and interests thereafter of
the holders of the Warrants shall be appropriately adjusted so as to be
applicable, as nearly as may reasonably be, to any such stock or other
securities or property thereafter deliverable upon exercise of the Warrants.
 
XI.           Lost Warrants or Stock Certificates.  Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant or any stock certificate and, in the case of any such
loss, theft or destruction, upon receipt of an indemnity agreement reasonably
satisfactory to the Company, or in the case of any such mutilation upon
surrender and cancellation of such mutilated Warrant or stock certificate, the
Company will issue and deliver a new warrant (containing the same terms as this
Warrant) or stock certificate, in lieu of the lost, stolen, destroyed or
mutilated Warrant or stock certificate.
 
XII.           Descriptive Headings.  The descriptive headings of the several
paragraphs of this Warrant are inserted for convenience only and do not
constitute a part of this Warrant.  The language in this Warrant shall be
construed as to its fair meaning without regard to which party drafted this
Warrant.
 
XIII.           Governing Law.  This Warrant shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of Nevada, without reference to principles governing choice or
conflicts of laws.
 
XIV.           Entire Agreement.  This Warrant constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof and supersedes all prior and contemporaneous agreements,
representations, and undertakings of the parties, whether oral or written, with
respect to such subject matter.
 
XV.           No Impairment.  The Company will not, by an voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed under this Warrant by the Company, but will at all times
in good faith assist in carrying out all the provisions of this Warrant and in
the taking of all such actions as may be necessary or appropriate in order to
protect the rights of the Holder of this Warrant against impairment.
 
XVI.           Issue Taxes.  The Company shall pay any and all issue and other
taxes payable in respect of any issue or delivery of Common Stock upon the
exercise of this Warrant that may be imposed under the laws of the United States
of America or by any state, political subdivision or taxing authority of the
United States of America; provided, however, that the Company shall not be
required to pay any tax or taxes that may be payable in respect of any transfer
involved in the issue or delivery of any Warrant or certificates for Common
Stock in a name other than that of the registered holder of such Warrant, and no
such issue or delivery shall be made unless and until the person or entity
requesting the issuance thereof shall have paid to the Company the amount of
such tax or shall have established to the satisfaction of the Company that such
tax has been paid.
 
 
 
-11-

--------------------------------------------------------------------------------

 
 
XVII.           Severability.  In the event that any one or more of the
provisions contained in this Warrant shall for any reason be held to be invalid,
illegal or unenforceable in any respect, such provision(s) shall be ineffective
only to the extent of such invalidity, illegality or unenforceability, without
invalidating the remainder of such provision or the remaining provisions of this
Warrant and such invalidity, illegality or unenforceability shall not affect any
other provision of this Warrant, which shall remain in full force and effect.
 
XVIII.           Survival of Representations, Warranties and Agreements.  All
representations and warranties of the Company and the Holder hereof shall
survive the Issue Date of this Warrant, the exercise or conversion of this
Warrant (or any part hereof) or the termination or expiration of rights
hereunder.  All agreements of the Company and the Holder hereof contained herein
shall survive indefinitely, until by their respective terms, they are no longer
operative.
 
XIX.           Counterparts.  This Warrant may be executed in two or more
counterparts, each of which shall be an original, and all of which together
shall constitute one instrument.
 
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 
-12-

--------------------------------------------------------------------------------

 



 
           IN WITNESS WHEREOF, the parties hereto have caused this Warrant to be
duly executed as of the issue date of this Warrant by its duly authorized
officers.




EOS PETRO, INC.
a Nevada corporation




By:   /s/ Nikolas Konstant
Name:  Nikolas Konstant
Title:  President

 

 
-13-

--------------------------------------------------------------------------------

 



 
EXHIBIT A
 
NOTICE OF EXERCISE
 
To:  EOS PETRO, INC. (the “Company”)
 
1.      The undersigned hereby elects to purchase __________ shares of Common
Stock of the Company pursuant to the terms of the attached Warrant, and tenders
herewith:
 
           ____           payment of the purchase price of such shares in full
 
2.      Please issue a certificate or certificates representing said shares in
the name of the undersigned or in such other name or names as are specified
below:
 
_________________________________________
(Name)
_________________________________________
(Address)
_________________________________________
(City, State)


 
3.      The undersigned represents that the aforesaid shares being acquired for
the account of the undersigned for investment and not with a view to, or for
resale in connection with, the distribution thereof and that the undersigned has
no present intention of distributing or reselling such shares, all except as in
compliance with applicable securities laws, and that the undersigned is an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated
under the Securities Act of 1933, as amended.
_______________
          (Date)
__________________________________________
        (Signature)


 
 

 NOTICE: Signature must be guaranteed by a commercial bank or trust company or a
member firm of a major stock exchange if shares of capital stock are to be
issued, or securities are to be delivered, other than to or in the name of the
registered holder of this Warrant. In addition, signature must correspond in all
respects with the name as written upon the face of the Warrant in every
particular without alteration or any change whatever.

 

 
-1-

--------------------------------------------------------------------------------

 



 
EXHIBIT B
 
FORM OF ASSIGNMENT


           FOR VALUE RECEIVED, the undersigned holder of the attached Warrant
hereby sells, assigns and transfers unto _______________________ whose address
is _______________________________________  and whose taxpayer identification
number is _________________the undersigned’s right, title and interest in and to
the Warrant issued by Eos Petro, Inc., a Nevada corporation (the “Company”) to
purchase _______ shares of the Company’s Common Stock, and does hereby
irrevocably constitute and appoint __________________________ attorney to
transfer said Warrant on the books of the Company with full power of
substitution in the premises.
 
In connection with such sale, assignment, transfer or other disposition of this
Warrant, the undersigned hereby confirms that:
 
o
such sale, transfer or other disposition may be effected without registration or
qualification (under the Securities Act as then in effect and any applicable
state securities law then in effect) of this Warrant or the shares of capital
stock of the Company issuable thereunder and has attached hereto a written
opinion of the undersigned’s counsel to that effect; or

 
o
such sale, transfer or other disposition has been registered under the
Securities Act of 1933, as amended, and registered and/or qualified under all
applicable state securities laws.



_______________
          (Date)
____________________________________
        (Signature)
 
 

 NOTICE: Signature must correspond in all respects with the name as written upon
the face of the Warrant in every particular without alteration or any change
whatever.

 


 
-2-

--------------------------------------------------------------------------------

 

 
EXHIBIT B


LOCK-UP/LEAK-OUT AGREEMENT


This LOCK-UP/LEAK-OUT AGREEMENT (this “Agreement”) is made and entered into as
of April 1, 2014 (the “Effective Time”), by and between Eos Petro, Inc., a
Nevada corporation (the “Company”) on one hand, and Mark J Bitter on the other
hand (“Shareholder”). For all purposes of this Agreement, “Shareholder” includes
any affiliate or controlling person of Shareholder, and any other agent,
representative or other person with whom Shareholder is acting in concert.


RECITALS


A.           The Shareholder has agreed to enter into this Agreement, which
shall restrict the public sale, assignment, transfer, conveyance, hypothecation
or alienation of all shares of the Company’s common stock whether now
beneficially owned or hereafter acquired (by any means whatsoever) by the
Shareholder (the foregoing shares, collectively, the “Shares”).


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:


1.           Except as otherwise expressly provided herein, and except as
Shareholder may otherwise be restricted from selling its Shares under applicable
securities laws, rules and regulations, commencing on the Effective Time and
ending on the earlier to occur of:  (a) September 1, 2014; or (b) the day on
which the Company is successfully listed and begins trading on either The NASDAQ
Global Select Market or The NASDAQ Global Market operated by NASDAQ OMX Group,
Inc., the New York Stock Exchange operated by NYSE Euronext, the NYSE Amex
Market operated by NYSE, or any successor or equivalent thereto (such successful
listing an “Uplisting”), during such period (the “Lock-Up Period”), Shareholder
may only publicly sell its Shares subject to the following conditions:


1.1           During the Lock-Up Period, if the Company applies for an
Uplisting, the Company shall provide written notice to the Shareholder no later
than five business days from the time it applies for the Uplisting, and such
notice shall set forth the date of the Uplisting application. Commencing on the
date that is thirty calendar days after the date of the Uplisting application,
Shareholder may publicly sell up to ten percent (10.0%) of the Shares
beneficially owned by such Shareholder as of the date of the Uplisting
application.
 
1.2            All Shares subject to this Agreement will bear an applicable
legend referencing this Agreement and will be subject to irrevocable
instructions delivered to the transfer agent concurrently herewith in form and
substance satisfactory to the Shareholder to ensure prompt compliance with the
terms of this Agreement, including providing for releases of the Shares or
removal of legends as set forth in such instructions.  Such instructions will
include a direction requiring the transfer agent to deliver to each party to
this Agreement upon request a report setting forth the shareholdings of each
party hereto and any transfers of such shares that may have occurred.


1.3           The Shareholder agrees that it will not, directly or indirectly,
engage in any short selling, hypothecation of Shares or by any other manner or
method sell or lend Shares, other than as permitted in this Agreement, that
would be averse to the publicly traded shares of the Company during the Lock-Up
Period.
 
 
 
-3-

--------------------------------------------------------------------------------

 


1.4           Any transferee of any of the Shares covered by this Agreement,
other than purchasers in transactions in accordance with Section 1.1 or
purchasers in transactions permitted under a waiver by the Company pursuant to
Section 2, shall be subject to all of the terms and conditions of this
Agreement, including, without limitation, all restrictions on the resale of such
Shares, and for all such purposes, any such transferee shall be a “Shareholder”
as defined herein.


1.5           Any purported transfer of Shares in violation of this Agreement
shall be void and of no force or effect, and no such transfer shall be made or
recorded on the books of the Company.


2.           Notwithstanding anything to the contrary set forth herein, the
Company may, in its sole discretion and in good faith, at any time and from time
to time, waive in advance by writing any of the conditions or restrictions
contained herein.


3.           In the event of:  (a) a completed tender offer to purchase all or
substantially all of the Company’s issued and outstanding securities; or (b) a
merger, consolidation or other reorganization of the Company with or into an
unaffiliated entity, then this Agreement shall terminate as of the closing of
such transaction and the Shares restricted pursuant hereby shall be released
from such restrictions.


4.           Except as otherwise provided in this Agreement or any other
agreements between the parties hereto, the Shareholder shall be entitled to its
respective beneficial rights of ownership of the Shares, including the right to
vote the Shares for any and all purposes.


5.           All notices and other communications hereunder shall be in writing
and shall be acceptable if (a) delivered personally or by telecopy, or (b) if
sent by registered or certified mail (return receipt requested) and postage
prepaid, or (c) if sent by reputable overnight courier, so long as the parties
to this Agreement receive such notices at the addresses set forth below the
parties’ signatures to this Agreement or at such other address for a party as
shall be specified by like notice. All notices shall be deemed to be given on
the same day if delivered by hand or telecopy or on the following business day
if sent by overnight delivery or the second business day following the date of
mailing.


6.           The resale restrictions on the Shares set forth in this Agreement
shall be in addition to all other restrictions on transfer imposed by applicable
United States and state securities laws, rules and regulations. Subject to the
restrictions contained in Section 1 above, during the Lock-Up Period all Shares
publicly sold shall only be sold in accordance with Section 4(1) of the
Securities Act of 1933, as amended, including, if applicable, the provisions of
Rule 144. Shareholder acknowledges that the Shares may be “restricted
securities” as such term is defined in Rule 144, and that each Shareholder may
be prohibited from selling the Shares under Rule 144 until all conditions of
Rule 144 have been satisfied at the time of any proposed sale.


7.           If the Company or Shareholder fails to fully adhere to the terms
and conditions of this Agreement, such party shall be liable to the other party
hereto for any damages suffered by any party hereto by reason of any such breach
of the terms and conditions hereof.  Shareholder agrees that in the event of a
breach of any of the terms and conditions of this Agreement by that Shareholder,
that in addition to all other remedies that may be available in law or in equity
to the non-defaulting parties, the non-defaulting party may seek a preliminary
and permanent injunction, without bond or surety, and an order of a court
requiring such defaulting Shareholder to cease and desist from violating the
terms and conditions of this Agreement and specifically requiring such
Shareholder to perform his/her/its obligations hereunder is fair and reasonable
by reason of the inability of the parties to this Agreement to presently
determine the type, extent or amount of damages that the Company or its other
shareholders may suffer as a result of any breach or continuation thereof.
 
 
 
-4-

--------------------------------------------------------------------------------

 


8.           This Agreement sets forth the entire understanding of the parties
hereto with respect to the subject matter hereof, and may not be amended except
by a written instrument executed by the parties hereto.


9.           This Agreement shall be governed by and construed in accordance
with the laws of the State of California and the Company and the Shareholder
agree that any action based upon this Agreement may be brought in the United
States and state courts sitting in Los Angeles County only, and each submits
itself to the jurisdiction of such courts for all purposes hereunder.  In the
event of default hereunder, the non-defaulting party shall be entitled to
recover reasonable attorney’s fees incurred in the enforcement of this
Agreement.


11.                      Shareholder represents that before executing this
Agreement he or she had the opportunity to consult with competent legal counsel
of his or her own choosing, carefully read the Agreement, and has been fully and
fairly advised as to its terms.  The parties hereto agree that any rule of law
or decision that would require interpretation of any claimed ambiguities in this
Agreement against the party that drafted it has no application and is expressly
waived.


12.           This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original for all purposes and all of which shall be
deemed, collectively, one agreement.  The parties hereto, and their respective
successors and assigns, are hereby authorized to rely upon the signature of each
person on this Agreement, which are delivered by facsimile, electronic signature
or scanned electronic e-mail attachment, as constituting a duly authorized,
irrevocable, actual, current delivery of this Agreement with original ink
signatures of each such person. Signatures of the parties transmitted by
facsimile or scanned e-mail attachment shall be deemed to be their original
signatures for all purposes. This Agreement shall become effective when executed
and delivered by the parties hereto.


13.           In case any one or more of the provision contained in this
Agreement is for any reason held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision of this Agreement, and such invalid, illegal or unenforceable
provision shall be reformed and construed so that it will be valid, legal and
enforceable to the maximum extent permitted by law.




[Remainder of Page Left Intentionally Blank; Signature Page Follows]





 
-5-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Lock-Up/Leak-Out Agreement as of the day and year first above written.
 
 
“COMPANY”


EOS PETRO, INC.,
 
 




By:         /s/ Nikolas Konstant


    Its:   ____________________________________
 
Mailing Address for Notice:
Eos Petro, Inc., Attn: Nikolas Konstant
1999 Avenue of the Stars, Suite 2520
Los Angeles, CA 90067


 “SHAREHOLDER”








By:         /s/ Mark bitter
 
Its: An individual                              
Mailing Address for Notice:
1050 Phillips Park Drive
Mt. Pleasant, SC  29464

 
 

 
-6-

--------------------------------------------------------------------------------

 

EXHIBIT C


REGISTRATION RIGHTS AGREEMENT


EOS PETRO, INC.,
a Nevada corporation


This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of April 1,
2014 by and among EOS Petro, Inc., a Nevada corporation (the “Company”), and
Mark J Bitter, a(n) Individual (the “Investor”).
 
WHEREAS, in connection with the Consulting Agreement dated April 1, 2014 between
the Company and Investor (the “Consulting Agreement”), the Company has agreed to
issue and sell to the Investor, and the Investor has agreed to purchase from the
Company, a Warrant to Purchase 20,000 Shares of Common Stock of Eos Petro, Inc.
the “Warrant,” which is convertible into restricted shares of common stock of
the Company, par value $0.0001 (the “Shares”), all upon the terms and conditions
set forth in the Warrant; and
 
WHEREAS, as additional consideration for the purchase of the Warrant, the
Company and the Investor have agreed to execute and deliver this Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound hereby, agree as follows:
 
Definitions.  As used in this Agreement, the following terms shall have the
following meanings:
 
“Advice” shall have the meaning set forth in Section 4.
 
“Affiliate” means any Person that, directly or indirectly, through one or more
intermediaries, controls or is controlled by or is under common control with the
Person specified.  For purposes of this definition, control of a Person means
the power, direct or indirect, to direct or cause the direction of the
management and policies of such Person, whether by contract, through the
ownership of voting securities, or otherwise, and the terms “controlling” and
“controlled” have meanings correlative to the foregoing; provided, however, that
in no event shall the Investor be deemed an Affiliate of the Company.
 
“Business Day” means any day that is not a Saturday, a Sunday or a legal holiday
on which banking institutions in the State of California are not required to be
open.
 
“Capital Stock” means, with respect to the Company, any and all shares,
interests, participations or other equivalents (however designated) of capital
stock issued by the Company, including each class of common stock and preferred
stock of the Company.
 
“Common Stock” means the common stock, par value $0.0001 per share, of the
Company or any other shares of capital stock or other securities of the Company
into which such shares of Common Stock shall be reclassified or changed,
including by reason of a merger, consolidation, reorganization or
recapitalization.  If the Common Stock has been so reclassified or changed, or
if the Company pays a dividend or makes a distribution on the Common Stock in
shares of capital stock, or subdivides (or combines) its outstanding shares of
Common Stock into a greater (or smaller) number of shares of Common Stock, a
share of Common Stock shall be deemed to be such number of shares of stock and
amount of other securities to which a holder of a share of Common Stock
outstanding immediately prior to such change, reclassification, exchange,
dividend, distribution, subdivision or combination would be entitled.
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
“Company” has the meaning set forth in the introductory clause.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.
 
“Holdback Period” has the meaning set forth in Section 3.
 
“Indemnified Party” has the meaning set forth in Section 7(c).
 
“Indemnifying Party” has the meaning set forth in Section 7(c).
 
“Interruption Period” has the meaning set forth in Section 4.
 
“Investor” has the meaning set forth in the introductory clause; provided,
however, that the term “Investor” shall not include any of the Investor that
ceases to own or hold any shares of Common Stock.
 
“Losses” has the meaning set forth in Section 7(a).
 
“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization or
government or any agency or political subdivision thereof.
 
“Piggyback Registration” has the meaning set forth in Section 2(a).
 
“Prospectus” means the prospectus included in any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A of The Securities Act), as amended or supplemented by any prospectus
supplement, with respect to the terms of the offering of any portion of the
Registrable Shares covered by such Registration Statement and all other
amendments and supplements to such prospectus, including post-effective
amendments, and all material incorporated by reference or deemed to be
incorporated by reference in such prospectus.
 
“Registrable Shares” means the Shares of Common Stock underlying the Warrant
subscribed for by the Investor unless: (i) they have been effectively registered
under Section 5 of the Securities Act and disposed of pursuant to an effective
Registration Statement, (ii) such securities can be freely sold and transferred
without restriction under Rule 144 or any other restrictions under the
Securities Act or (iii) such securities have been transferred pursuant to Rule
144 under the Securities Act or any successor rule such that, after any such
transfer referred to in this clause (iii), such securities may be freely
transferred without restriction under the Securities Act.
 
“Registration” means registration under the Securities Act of an offering of
Registrable Shares pursuant to a Piggyback Registration.
 
“Registration Statement” means any registration statement under the Securities
Act of the Company that covers any of the Registrable Shares pursuant to the
provisions of this Agreement, including the related Prospectus, all amendments
and supplements to such registration statement, including pre-effective
amendments and post-effective amendments, all exhibits thereto and all material
incorporated by reference or deemed to be incorporated by reference in such
registration statement.
 
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.
 
“Underwritten Registration or Underwritten Offering” means a registration under
the Securities Act in which securities of the Company are sold to an underwriter
for reoffering to the public.
 
 
 
-8-

--------------------------------------------------------------------------------

 
 
Piggyback Registration.
 
Right to Piggyback.  If at any time after the date hereof, the Company proposes
to file a Registration Statement under the Securities Act with respect to a
public offering of securities of the same type as the Registrable Shares,
whether as a result of a primary or secondary offering of such securities or
pursuant to registration rights granted to holders of other such securities of
the Company (other than a Registration Statement (i) on Form S-4 or Form S-8 or
any successor forms thereto, or (ii) filed solely in connection with a dividend
reinvestment plan or employee benefit plan covering officers or directors of the
Company or its Affiliates) or for the account of any holder of securities of the
same type as the Registrable Shares or the securities into which the Registrable
Shares then are convertible (to the extent that the Company has the right to
include Registrable Shares in any Registration Statement to be filed by the
Company on behalf of such holder), then the Company shall give written notice of
such proposed filing to the Investor at least thirty (30) days before the
anticipated filing date.  Such notice shall offer the Investor the opportunity
to register such amount of Registrable Shares as they may request (a “Piggyback
Registration”).  Subject to Section 2(b), the Company shall include in each such
Piggyback Registration all Registrable Shares with respect to which the Company
has received written requests for inclusion therein within fifteen (15) days
after notice has been given to the Investor.  Each Investor shall be permitted
to withdraw all or any portion of the Registrable Shares of such Investor from a
Piggyback Registration at any time prior to the effective date of such Piggyback
Registration.
 
Priority on Primary Registration.  If a Piggyback Registration is an
Underwritten Registration on behalf of the Company and the managing
underwriter(s) of such offering advise the Company in writing that in their
opinion the number of securities requested to be included in such registration
exceeds the number which can reasonably be sold in such offering, then the
Company shall include in such registration: (i) first, the securities that the
Company proposes to sell, and (ii) second, the shares of the Company requested
by the Investor to be included therein (pro rata in accordance with the number
of Registrable Shares requested by the Investor to be included in such
registration).  If the managing underwriter of such offering subsequently
advises the Company in writing that the number of securities which can be sold
exceeds the number of securities included in the offering, the Company shall
include in the registration: (i) first, the securities that the Company proposes
to sell, (ii) second, such Registrable Shares that the Investor had originally
requested be included in the registration, and (iii) third, such other
securities originally proposed for inclusion in such registration.
 
Priority on Secondary Registrations.  If a Piggyback Registration is an
Underwritten Registration on behalf of holders of the Company's securities
holders other than the Investor(s) of the Registrable Shares and the managing
underwriter(s) of such offering advise the Company in writing that in their
opinion the number of securities requested to be included in such registration
exceeds the number which can reasonably be sold in such offering, then the
Company shall include in such registration: (i) first, if such registration is
being made on behalf of other stockholders of the Company exercising demand
registration rights, then the securities so requested to be included therein in
accordance with such demand registration rights, and (ii) second, the
Registrable Shares requested by the Investor to be included in such registration
and other securities requested to be included in such registration (pro rata in
accordance with the number of Registrable Shares requested by each Investor and
holders of such other securities to be included in such registration).  If the
managing underwriter of such offering subsequently advises the Company in
writing that the number of securities which can be sold exceeds the number of
securities included in the offering, the Company shall include in the
registration such additional securities that the Investor of the Registrable
Shares and other holders of securities had originally requested to be included
in the registration (pro rata in accordance with the number of Registrable
Shares requested by each Investor and holders of such other securities to be
included in such registration).
 
 
 
-9-

--------------------------------------------------------------------------------

 
 
Right To Abandon.  Nothing in this Section 2 shall create any liability on the
part of the Company to the Investor if the Company in its sole discretion should
decide not to file a Registration Statement proposed to be filed pursuant to
Section 2(a) or to withdraw such Registration Statement subsequent to its
filing, regardless of any action whatsoever that an Investor may have taken,
whether as a result of the issuance by the Company of any notice hereunder or
otherwise.
 
Holdback Agreement.  If (i) the Company shall file a Registration Statement
(other than in connection with the Registration of securities issuable pursuant
to an employee stock option, stock purchase or similar plan or pursuant to a
merger, exchange offer or a transaction of the type specified in Rule 145(a)
under the Securities Act) with respect to the Common Stock or similar securities
or securities convertible into, or exchangeable or exercisable for, such
securities and (ii) with reasonable prior notice, the Company (in the case of a
non-underwritten public offering by the Company pursuant to such Registration
Statement) advises the Investor in writing that a public sale or distribution of
such Registrable Shares would materially adversely affect such offering or the
managing underwriter or underwriters (in the case of an underwritten public
offering by the Company pursuant to such Registration Statement) advises the
Company in writing (in which case the Company shall notify the Investor) that a
public sale or distribution of Registrable Shares would materially adversely
impact such offering, then each Investor shall, to the extent not inconsistent
with applicable law, refrain from, and agree in a writing to the Company and the
underwriter or underwriters to refrain from, effecting any public sale or
distribution of Registrable Shares during the ten (10) days prior to the
effective date of such Registration Statement and until the earliest of: (A) the
abandonment of such offering, (B) ninety (90) days from the effective date of
such Registration Statement and (C) if such offering is an underwritten
offering, the termination in whole or in part of any “hold back” period obtained
by the underwriter or underwriters in such offering from the Company in
connection therewith (each such period, a “Holdback Period”).
 
Registration Procedures.  In connection with the Registration obligations of the
Company pursuant to and in accordance with Section 2 (and subject to Section 2),
the Company shall use commercially reasonable efforts to effect such
Registration to permit the sale of such Registrable Shares in accordance with
the intended method or methods of disposition thereof, and pursuant thereto the
Company shall as expeditiously as possible (but subject to Section 2):
 
prepare and file with the SEC a Registration Statement for the sale of the
Registrable Shares on any form for which the Company then qualifies or which
counsel for the Company shall deem appropriate in accordance with such Investor'
intended method or methods of distribution thereof, subject to the Company's
right to terminate or abandon a Registration pursuant to Section 2(c), use
commercially reasonable efforts to cause such Registration Statement to become
effective and remain effective as provided herein; provided, however, that the
Company shall permit the Investor and their counsel to review the Registration
Statement within a reasonable period of time prior to filing the Registration
Statement with the SEC and not file the Registration Statement in a form to
which such counsel reasonably objects;
 
prepare and file with the SEC such amendments (including post-effective
amendments) to such Registration Statement, and such supplements to the related
Prospectus, as may be required by the rules, regulations or instructions
applicable to the Securities Act during the applicable period in accordance with
the intended methods of disposition specified by the Investor of the Registrable
Shares covered by such Registration Statement, make generally available earnings
statements satisfying the provisions of Section 11(a) of the Securities Act
(provided that the Company shall be deemed to have complied with this clause if
it has complied with Rule 158 under the Securities Act), and cause the related
Prospectus as so supplemented to be filed pursuant to Rule 424 under the
Securities Act; provided, however, that before filing any amendments or
supplements to the Registration Statement, the Company shall permit the Investor
of Registrable Shares covered by such Registration Statement and their counsel
to review such amendment or supplement within a reasonable period of time prior
to filing such amendment or supplement with the SEC and not file such amendment
or supplement in a form to which such counsel reasonably objects;
 
 
 
-10-

--------------------------------------------------------------------------------

 
 
notify the Investor of any Registrable Shares covered by such Registration
Statement promptly and (if requested) confirm such notice in writing: (i) when a
Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to such Registration Statement or any post-effective
amendment, when the same has become effective; provided, however, that the
Company will not request acceleration of effectiveness without prior notice to
the Investor' counsel, (ii) of any request by the SEC for amendments or
supplements to such Registration Statement or the related Prospectus or for
additional information regarding such Investor, (iii) of the issuance by the SEC
of any stop order suspending the effectiveness of such Registration Statement or
the initiation of any proceedings for that purpose, (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose, and (v) of the happening of any event that requires the making of any
changes in such Registration Statement, Prospectus or documents incorporated or
deemed to be incorporated therein by reference so that they will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading;
 
use commercially reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of such Registration Statement, or the lifting of
any suspension of the qualification or exemption from qualification of any
Registrable Shares for sale in any jurisdiction in the United States;
 
furnish to the Investor of any Registrable Shares covered by such Registration
Statement, and each managing underwriter, if any, without charge, one conformed
copy of such Registration Statement, as declared effective by the SEC, and of
each post-effective amendment thereto, in each case including financial
statements and schedules and all exhibits and reports incorporated or deemed to
be incorporated therein by reference; and deliver, without charge, such number
of copies of the preliminary prospectus, any amended preliminary prospectus,
each final Prospectus and any post-effective amendment or supplement thereto, as
such Investor may reasonably request in order to facilitate the disposition of
the Registrable Shares of such Investor covered by such Registration Statement
in conformity with the requirements of the Securities Act;
 
prior to any public offering of Registrable Shares covered by such Registration
Statement, use commercially reasonable efforts to register or qualify such
Registrable Shares for offer and sale under the securities or Blue Sky laws of
such jurisdictions as the Investor of such Registrable Shares shall reasonably
request in writing; provided, however, that the Company shall in no event be
required to qualify generally to do business as a foreign corporation or as a
dealer in any jurisdiction where it is not at the time so qualified or to
execute or file a general consent to service of process in any such jurisdiction
where it has not theretofore done so or to take any action that would subject it
to general service of process or taxation in any such jurisdiction where it is
not then subject;
 
upon the occurrence of any event contemplated by clause (v) of 4(c), prepare a
supplement or post-effective amendment to such Registration Statement or the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference and file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Shares being sold thereunder,
such Prospectus will not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;
 
 
 
-11-

--------------------------------------------------------------------------------

 
 
use commercially reasonable efforts to cause all Registrable Shares covered by
such Registration Statement to be listed on each securities exchange or
automated interdealer quotation system, if any, on which similar securities
issued by the Company are then listed or quoted;
 
on or before the effective date of such Registration Statement, provide the
transfer agent of the Company for the Registrable Shares with printed
certificates for the Registrable Shares covered by such Registration Statement;
and
 
if such offering is an Underwritten Offering, enter into such agreements
(including an underwriting agreement in form, scope and substance as is
customary in underwritten offerings) and take all such other appropriate and
reasonable actions requested by the Investor of a majority of the Registrable
Shares being sold in connection therewith (including those reasonably requested
by the managing underwriters) in order to expedite or facilitate the disposition
of such Registrable Shares, and in such connection: (i) use commercially
reasonable efforts to obtain opinions of counsel to the Company and updates
thereof (which counsel and opinions (in form, scope and substance) shall be
reasonably satisfactory to the managing underwriters and counsel to the Investor
of the Registrable Shares being sold), addressed to each selling Investor of
Registrable Shares covered by such Registration Statement and each of the
underwriters as to the matters customarily covered in opinions requested in
underwritten offerings and such other matters as may be reasonably requested by
such counsel and underwriters, (ii) use commercially reasonable efforts to
obtain “cold comfort” letters and updates thereof from the independent certified
public accountants of the Company (and, if necessary, any other independent
certified public accountants of any subsidiary of the Company or of any business
acquired by the Company for which financial statements and financial data are,
or are required to be, included in the Registration Statement), addressed to
each selling holder of Registrable Shares covered by the Registration Statement
(unless such accountants shall be prohibited from so addressing such letters by
applicable standards of the accounting profession) and each of the underwriters,
such letters to be in customary form and covering matters of the type
customarily covered in “cold comfort” letters in connection with underwritten
offerings, and (iii) if requested and if an underwriting agreement is entered
into, provide indemnification provisions and procedures substantially to the
effect set forth in Section 7 hereof with respect to all parties to be
indemnified pursuant to such Section.  The above shall be done at each closing
under such underwriting or similar agreement, or as and to the extent required
thereunder.
 
The Company may require each Investor of Registrable Shares covered by a
Registration Statement to furnish such information regarding such Investor and
such Investor's intended method of disposition of such Registrable Shares as it
may from time to time reasonably request in writing.  If any such information is
not furnished within a reasonable period of time after receipt of such request,
the Company may exclude such Investor's Registrable Shares from such
Registration Statement, provided, however, the Company shall hold in confidence
and not make any disclosure of information concerning the Investor provided to
the Company unless: (a) disclosure of such information is necessary to comply
with federal or state securities laws, (b) the disclosure of such information is
necessary to avoid or correct a misstatement or omission in any Registration
Statement, (c) the release of such information is ordered pursuant to a subpoena
or other order from a court or governmental body of competent jurisdiction or is
otherwise required by applicable law or legal process, (d) such information has
been made generally available to the public other than by disclosure in
violation of this or any other agreement (to the knowledge of the Company), or
(e) the Investor consents to the form and content of any such disclosure.  The
Company agrees that it shall, upon learning that disclosure of such information
concerning the Investor is sought in or by a court or governmental body of
competent jurisdiction or through other means, give prompt notice to the
Investor prior to making such disclosure, and allow the Investor, at its
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.
 
 
 
-12-

--------------------------------------------------------------------------------

 
 
Each Investor of Registrable Shares covered by a Registration Statement agrees
that, upon receipt of any notice from the Company of the happening of any event
of the kind described in clauses (ii), (iii), (iv) or (v) of Section 4(c), that
such Investor shall forthwith discontinue disposition of any Registrable Shares
covered by such Registration Statement or the related Prospectus until receipt
of the copies of the supplemented or amended Prospectus contemplated by Section
4(g), or until such Investor is advised in writing (the “Advice”) by the Company
that the use of the applicable Prospectus may be resumed, and has received
copies of any amended or supplemented Prospectus or any additional or
supplemental filings which are incorporated, or deemed to be incorporated, by
reference in such Prospectus (such period during which disposition is
discontinued being an “Interruption Period”) and, if requested by the Company,
the Investor shall deliver to the Company (at the expense of the Company) all
copies then in its possession, other than permanent file copies then in such
holder's possession, of the Prospectus covering such Registrable Shares at the
time of receipt of such request.
 
Each Investor covered by a Registration Statement further agrees not to utilize
any material other than the applicable current preliminary prospectus or
Prospectus in connection with the offering of such Registrable Shares.
 
Registration Expenses.  Whether or not any Registration Statement is filed or
becomes effective, the Company shall pay all costs, fees and expenses incident
to the Company's performance of or compliance with this Agreement, including:
(i) all registration and filing fees, including NASD filing fees, (ii) all fees
and expenses of compliance with securities or Blue Sky laws, including
FINRA/reasonable fees and disbursements of counsel in connection therewith,
(iii) printing expenses (including expenses of printing certificates for
Registrable Shares and of printing prospectuses if the printing of prospectuses
is requested by the Investor or the managing underwriter, if any), (iv)
messenger, telephone and delivery expenses, (v) fees and disbursements of all
independent certified public accountants of the Company (including expenses of
any “cold comfort” letters required in connection with this Agreement) and all
other persons retained by the Company in connection with such Registration
Statement, (vi) fees and disbursements of underwriters customarily paid by the
issuers or sellers of securities and (vii) all other costs, fees and expenses
incident to the Company's performance or compliance with this
Agreement.  Notwithstanding the foregoing, the fees and expenses of any persons
retained by any Investor, and any discounts, commissions or brokers' fees or
fees of similar securities industry professionals and any transfer taxes
relating to the disposition of the Registrable Shares by an Investor, will be
payable by such Investor and the Company will have no obligation to pay any such
amounts.
 
Underwriting Requirements.
 
In the case of any Underwritten Offering, pursuant to a Piggyback Registration,
the Board of Directors of the Company shall select the institution or
institutions that shall manage or lead such offering.  No Investor shall be
entitled to participate in an Underwritten Offering unless and until such
Investor has entered into an underwriting or other agreement (including a
“holdback agreement” to the effect set forth in Section 3) with such institution
or institutions for such offering in such form as the Company and such
institution or institutions shall determine.
 
Indemnification.
 
Indemnification by the Company.  The Company shall, without limitation as to
time, indemnify and hold harmless, to the full extent permitted by law, each
Investor of Registrable Shares whose Registrable Shares are covered by a
Registration Statement or Prospectus, the officers, directors and agents and
employees of each of them, each Person who controls each such Investor (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) and the officers, directors, agents and employees of each such controlling
person, to the fullest extent lawful, from and against any and all losses,
claims, damages, liabilities, judgment, costs (including, without limitation,
costs of preparation and reasonable attorneys' fees) and expenses (collectively,
“Losses”), as incurred, arising out of or based upon: (i) any violation or
alleged violation by the Company of the Securities Act, the Exchange Act, or any
other law, including, without limitation, any state securities law, or any rule
or regulation thereunder relating to the offer or sale of securities, or (ii)
any untrue or alleged untrue statement of a material fact contained in a
Registration Statement or Prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or based upon any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as the
same are based upon information furnished in writing to the Company by or on
behalf of such Investor expressly for use therein; provided, however, that the
Company shall not be liable to any such Investor to the extent that any such
Losses arise out of or are based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in any preliminary prospectus if:
(A) having previously been furnished by or on behalf of the Company with copies
of the Prospectus, such Investor failed to send or deliver a copy of the
Prospectus with or prior to the delivery of written confirmation of the sale of
Registrable Shares by such Investor to the person asserting the claim from which
such Losses arise and (B) the Prospectus would have corrected in all material
respects such untrue statement or alleged untrue statement or such omission or
alleged omission; and provided, further, however, that the Company shall not be
liable in any such case to the extent that any such Losses arise out of or are
based upon an untrue statement or alleged untrue statement or omission or
alleged omission in the Prospectus, if: (x) such untrue statement or alleged
untrue statement, omission or alleged omission is corrected in all material
respects in an amendment or supplement to the Prospectus and (y) having
previously been furnished by or on behalf of the Company with copies of the
Prospectus as so amended or supplemented, such Investor thereafter fails to
deliver such Prospectus as so amended or supplemented, prior to or concurrently
with the sale of Registrable Shares.
 
 
 
-13-

--------------------------------------------------------------------------------

 
 
Indemnification by Holder of Registrable Shares.  In connection with any
Registration Statement in which an Investor is participating, such Investor
shall furnish to the Company in writing such information as the Company
reasonably requests for use in connection with such Registration Statement or
the related Prospectus and agrees to indemnify, to the full extent permitted by
law, the Company, its directors, officers, agents or employees, each Person who
controls the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act) and the directors, officers, agents or employees
of such controlling Persons, from and against all Losses arising out of or based
upon any untrue or alleged untrue statement of a material fact contained in such
Registration Statement or the related Prospectus or any amendment or supplement
thereto, or any preliminary prospectus, or arising out of or based upon any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, to the extent, but only
to the extent, that such untrue or alleged untrue statement or omission or
alleged omission is based upon any information so furnished in writing by or on
behalf of such Investor to the Company expressly for use in such Registration
Statement or Prospectus, provided, however, that the indemnification obligations
of the Investor pursuant to this Section 7(b) shall be limited to a maximum
amount equal to the cash proceeds actually received by the Investor pursuant to
any public offering of securities in connection with such Registration
Statement.
 
Conduct of Indemnification Proceedings.  If any Person shall be entitled to
indemnity hereunder (an “Indemnified Party”), such Indemnified Party shall give
prompt notice to the party from which such indemnity is sought (the
“Indemnifying Party”) of any claim or of the commencement of any proceeding with
respect to which such Indemnified Party seeks indemnification or contribution
pursuant hereto; provided, however, that the delay or failure to so notify the
Indemnifying Party shall not relieve the Indemnifying Party from any obligation
or liability except to the extent that the Indemnifying Party has been
prejudiced by such delay or failure.  The Indemnifying Party shall have the
right, exercisable by giving written notice to an Indemnified Party promptly
after the receipt of written notice from such Indemnified Party of such claim or
proceeding, to assume, at the Indemnifying Party's expense, the defense of any
such claim or proceeding, with counsel reasonably satisfactory to such
Indemnified Party; provided, however, that: (i) an Indemnified Party shall have
the right to employ separate counsel in any such claim or proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party unless:  (1) the Indemnifying
Party agrees to pay such fees and expenses; (2) the Indemnifying Party fails
promptly to assume the defense of such claim or proceeding or fails to employ
counsel reasonably satisfactory to such Indemnified Party; or (3) the named
parties to any proceeding (including impleaded parties) include both such
Indemnified Party and the Indemnifying Party, and such Indemnified Party shall
have been advised by counsel that there may be one or more legal defenses
available to it that are inconsistent with those available to the Indemnifying
Party or that a conflict of interest is likely to exist among such Indemnified
Party and any other indemnified parties (in which case the Indemnifying Party
shall not have the right to assume the defense of such action on behalf of such
Indemnified Party); and (ii) subject to clause (3) above, the Indemnifying Party
shall not, in connection with any one such claim or proceeding or separate but
substantially similar or related claims or proceedings in the same jurisdiction,
arising out of the same general allegations or circumstances, be liable for the
fees and expenses of more than one firm of attorneys (together with appropriate
local counsel) at any time for all of the indemnified parties.  Whether or not
such defense is assumed by the Indemnifying Party, such Indemnified Party shall
not be subject to any liability for any settlement made without its
consent.  The Indemnifying Party shall not consent to entry of any judgment or
enter into any settlement that does not include as an unconditional term thereof
the giving by the claimant or plaintiff to such Indemnified Party of a release,
in form and substance reasonably satisfactory to the Indemnified Party, from all
liability in respect of such claim or litigation for which such Indemnified
Party would be entitled to indemnification hereunder.
 
 
 
-14-

--------------------------------------------------------------------------------

 
 
Contribution.  If the indemnification provided for in this Section 7 is
unavailable to an Indemnified Party in respect of any Losses (other than in
accordance with its terms), then each applicable Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party, on
the one hand, and such Indemnified Party, on the other hand, in connection with
the actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations.  The relative fault of such
Indemnifying Party, on the one hand, and Indemnified Party, on the other hand,
shall be determined by reference to, among other things, whether any action in
question, including any untrue statement of a material fact or omission or
alleged omission to state a material fact, has been taken by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent any such action, statement or omission.  The amount paid or
payable by a party as a result of any Losses shall be deemed to include any
legal or other fees or expenses incurred by such party in connection with any
investigation or proceeding.  The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 7(d) were determined by
pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 7(d), an Indemnifying
Party that is an Investor shall not be required to contribute any amount which
is in excess of the amount by which the total proceeds received by such Investor
from the sale of the Registrable Shares sold by such Investor (net of all
underwriting discounts and commissions) exceeds the amount of any damages that
such Indemnifying Party has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.
 
Transfer of Registration Rights.  None of the rights of any Investor under this
Agreement shall be transferred or assigned to any person unless such person
agrees to become a party to, and bound by, all of the terms and conditions of,
this Agreement by duly executing and delivering to the Company an Instrument of
Adherence in the form attached as Exhibit A hereto.  None of the rights of any
Investor under this Agreement shall be transferred or assigned to any Person
that acquires Registrable Shares in the event that and to the extent that such
Person is eligible to resell such Registrable Shares pursuant to Rule 144(k) of
the Securities Act or may otherwise resell such Registrable Shares pursuant to
an exemption from the registration provisions of the Securities Act.
 
 
 
-15-

--------------------------------------------------------------------------------

 
 
Miscellaneous.
 
Termination.  This Agreement and the obligations of the Company and the Investor
hereunder (other than Section 7) shall terminate on the first date on which no
Registrable Shares remain outstanding.
 
No Inconsistent Agreements.  The Company shall not on or after the date of this
Agreement enter into any agreement with respect to its securities which is
inconsistent with or limits or impairs the rights granted to the Investor in
this Agreement or otherwise conflicts with the provisions hereof.
 
Adjustments Affecting Registrable Shares.  The Company shall not take any
action, or permit any change to occur, with respect to the Registrable Shares
which would adversely affect the ability of the Investor to include such
Registrable Shares in a registration undertaken pursuant to this Agreement.
 
Notices.  Any notice, request, communication or other document required or
permitted to be given or delivered to the Investor or the Company shall be
delivered by personal delivery, or shall be sent by certified United States
mail, first-class postage prepaid or by overnight delivery using a nationally
recognized courier service, to the Investor or the Company at the addresses as
shown in the Consulting Agreement.  All such notices, requests, communications
or other documents shall be deemed to have been received by the recipient: (i)
in the case of personal delivery, on the date of such delivery, (ii) in the case
of delivery by a nationally recognized courier service, on the next Business Day
subsequent to deposit with the courier and (iii) in the case of mailing, on the
fourth Business Day following the date of deposit in the United States mails,
first-class postage prepaid..
 
Separability.  If any provision of this Agreement shall be declared to be
invalid or unenforceable, in whole or in part, such invalidity or
unenforcibility shall not affect the remaining provisions hereof which shall
remain in full force and effect.
 
Assignment.  This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, devisees, legatees, legal
representatives, successors and assigns.
 
Entire Agreement.  This Agreement represents the entire agreement between the
parties relating to the subject matter hereof.  This Agreement alone fully and
completely expresses the agreement of the parties relating to the subject matter
hereof.  There are no other courses of dealing, understandings, agreements,
representations or warranties, written or oral, except as set forth herein.
 
Amendments and Waivers.  Except as otherwise provided herein, the provisions of
this Agreement may not be amended, modified or supplemented, and waivers or
consents to departures from the provisions hereof may not be given, unless the
Company has obtained the written consent of holders of at least a majority in
number of the Registrable Shares then outstanding.
 
Publicity.  No public release or announcement concerning the transactions
contemplated hereby shall be issued by any party without the prior consent of
the other parties, except to the extent that such party is advised by counsel
that such release or announcement is necessary or advisable under applicable law
or the rules or regulations of any securities exchange, in which case the party
required to make the release or announcement shall to the extent practicable
provide the other party with an opportunity to review and comment on such
release or announcement in advance of its issuance.
 
 
 
-16-

--------------------------------------------------------------------------------

 
 
Expenses.  Whether or not the transactions contemplated hereby are consummated,
except as otherwise provided herein, all costs and expenses incurred in
connection with the execution of this Agreement shall be paid by the party
incurring such costs or expenses, except as otherwise set forth herein.
 
Interpretation.  The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
Counterparts.  This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original and all of which taken together shall be but a
single instrument.  The parties hereto, and their respective successors and
assigns, are hereby authorized to rely upon the signature of each person and
entity on this letter, which are delivered by facsimile, as constituting a duly
authorized, irrevocable, actual, current delivery of this letter with original
ink signatures of each such person and entity.
 
Governing Law.  This Agreement shall be governed by and construed and
interpreted in accordance with the substantive laws of the State of California,
without giving effect to any conflicts of law rule or principle that might
require the application of the laws of another jurisdiction.
 
Calculation of Time Periods.  Except as otherwise indicated, all periods of time
referred to herein shall include all Saturdays, Sundays and holidays; provided,
however, that if the date to perform the act or give any notice with respect to
this Agreement shall fall on a day other than a Business Day, such act or notice
may be timely performed or given if performed or given on the next succeeding
Business Day.
 
Further Assurances.  Each party agrees to execute any and all documents and to
perform such other acts as may be necessary or expedient to further the purposes
of this Agreement and the transactions contemplated hereby.
 
(Signature Page Follows)
 

 
-17-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first written above.
 
“COMPANY”
 
EOS PETRO, INC.,
a Nevada corporation
 
 
By: /s/ Nikolas Konstant
Name:  Nikolas Konstant
Title:  CFO and Chairman of the Board
“INVESTOR”
If an individual:
 
 
By: _/s/ Mark Bitter
Name:Mark J Bitter
An Individual
 
 
If an entity:
 
______________________
(Name of Entity)
 
By: __________________________
Name:
Title:


 
-18-

--------------------------------------------------------------------------------

 

EXHIBIT A TO REGISTRATION RIGHTS AGREEMENT


INSTRUMENT OF ADHERENCE


Reference is hereby made to that certain Registration Rights Agreement, dated as
of April 1, 2014, among EOS Petro, Inc., a Nevada corporation (the “Company”),
and the Investor, as amended and in effect from time to time (the “Registration
Rights Agreement”).  Capitalized terms used herein without definition shall have
the respective meanings ascribed thereto in the Registration Rights Agreement.


The undersigned, in order to become the owner or holder of  20,000 shares of
common stock, par value $0.0001 per share (the “Common Stock”), of the Company,
hereby agrees that, from and after the date hereof, the undersigned has become a
party to the Registration Rights Agreement in the capacity of an Investor
Permitted Transferee, and is entitled to all of the benefits under, and is
subject to all of the obligations, restrictions and limitations set forth in,
the Registration Rights Agreement that are applicable to Investor Permitted
Transferees. This Instrument of Adherence shall take effect and shall become a
part of the Registration Rights Agreement immediately upon execution.


Executed under seal as of the date set forth below under the laws of
___________________.






Signature:
Name:
Title:




Accepted:


EOS PETRO, INC.,
a Nevada corporation




By: __________________________________
Name:   Nikolas Konstant
Title:  CFO and Chairman of the Board




Date:  ___________________, 2014
 


 
-19-

--------------------------------------------------------------------------------

 
